UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
                                                       x
In re:                                                 :   Case No. 19-12345-CLB
                                                       :
    EASTERN NIAGARA HOSPITAL                           :   Chapter 11
                                                       :
                                  Debtor.              x

           DISCLOSURE OF COMPENSATION OF ATTORNEYS FOR DEBTOR

         1.    Pursuant to 11 U.S.C. Section 329(a) and Bankruptcy Rule 2016(b), I certify that

Barclay Damon LLP (“Barclay Damon”) are proposed counsel for the above-named Debtor and

that compensation paid to Barclay Damon within one (1) year before the filing of the petition in

bankruptcy, or agreed to be paid to Barclay Damon, for services rendered or to be rendered on

behalf of the Debtor in contemplation of or in connection with the bankruptcy case is as follows:

               Prior to the filing of this statement, Barclay Damon has received:
                       Since April, 2019      $62,357.50
                       On 11/7/2019           $129,605.00*

               For legal services from November 7, 2019 forward, Barclay Damon has
               agreed to accept the amounts allowed by the Court.
               Balance Due:     Pre-Petition – $0.00
                                Post-Petition – those amounts allowed by the Court
               *   Includes bankruptcy filing fees of $1,717.00, pre-petition fees of
                   $27,650.00 and $100,238.00 retainer for Debtor’s bankruptcy case.

         2.    The source of compensation paid to Barclay Damon was Eastern Niagara Hospital

and the source of compensation to be paid to Barclay Damon is Eastern Niagara Hospital.

         3.    Barclay Damon has not agreed to share the above-disclosed compensation with

any other person or persons unless they are members and associates of Barclay Damon.

         4.    In return for the above-disclosed fee, Barclay Damon has agreed to render legal

services for all aspects of the bankruptcy cases, including:




     Case 1-19-12342-CLB, Doc 3, Filed 11/08/19, Entered 11/08/19 08:39:36,
                     Description: Main Document , Page 1 of 2
              a.     Analysis of the Debtor’s financial situation, and rendering advice
                     to the Debtor in determining whether to file petition in bankruptcy;
              b.     Preparation and filing of any petition, schedules, statement of
                     financial affairs, and plans which may be required;
              c.     Representation of the Debtor at the meeting of creditors and
                     confirmation hearing, and any adjourned hearings thereof;
              d.     Representation of the Debtor in any adversary proceedings and
                     other contested bankruptcy matters;
              e.     Giving the Debtor legal advice with respect to its powers and
                     duties as Debtor-in-Possession in the continued operation of its
                     business and management of its property;
              f.     Preparing on behalf of the Debtor, as Debtor-in-Possession,
                     necessary applications, answers, reports, orders and other legal
                     papers; and
              g.     Performing all other legal services for Debtor as Debtor-in-
                     Possession which may be necessary in these proceedings.

       5.     By agreement with the Debtor, the above-disclosed fee does not include the

following services: none.

       I certify that the foregoing is a complete statement of any agreement or arrangement for

payment to Barclay Damon for representation of the Debtor in this bankruptcy proceeding.

Dated: November 7, 2019                    BARCLAY DAMON LLP
                                           Proposed Counsel for Debtor and
                                           Debtor-in-Possession

                                           By:     /s/Jeffrey A. Dove
                                           Jeffrey A. Dove, Esq.
                                           Office and Post Office Address
                                           Barclay Damon Tower
                                           125 East Jefferson Street
                                           Syracuse, New York 13202
                                           Telephone: (315) 413-7112
                                           Facsimile: (315) 703-7346
                                           Email: jdove@barclaydamon.com




                                        2
    Case 1-19-12342-CLB, Doc 3, Filed 11/08/19, Entered 11/08/19 08:39:36,
                    Description: Main Document , Page 2 of 2
